MEMORANDUM **
Federal prisoner Therese Anne Perrow appeals the district court’s denial of her 28 U.S.C. § 2255 motion to reduce her sentence following her guilty plea for marijuana trafficking, money laundering and tax evasion. We have jurisdiction under 28 U.S.C § 2253, and we affirm.
Perrow’s contention that she is entitled to be resentenced under the new advisory guideline regime under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), is foreclosed because such relief is not available retroactively on collateral review. See United States v. Cruz, 423 F.3d 1119, 1121 (9th Cir.2005) (holding that Booker does not apply retroactively in § 2255 proceedings where the conviction was final as of the date of Booker’ s publication).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.